No opinion is brought to us showing the grounds upon which the Supreme Court reversed the judgments of the courts below. The evidence upon which the verdict was rendered was fairly conflicting, insomuch that it could not have been reversed as being against evidence. The chief ground upon which the respondent's counsel seeks to uphold the judgment appealed from is, in substance, that the judgment was in fact rendered on Sunday, though not entered until Monday, when it was formally docketed for an amount exceeding the amount for which it was rendered on the previous day. Concede that it was rendered on Sunday; all that was done on that day, after receiving the verdict, was absolutely void. The justice had no more right to tax the costs or render judgment on Sunday, than he had to issue execution on that day. The statute in terms declares that "Nocourt shall be open or transact any business on Sunday, unless itbe for the purpose of receiving a verdict or discharging ajury." (3 R.S., 3d ed., 467, § 16.) It was the duty of the justice, when he received the verdict, to stop until Monday morning, and then tax the costs and enter judgment. Whatever else he may have done on Sunday could not prejudice either party. It was his duty to disregard it, and make up and enter his judgment on Monday. No inaccuracy is alleged in the making up of the judgment entered on Monday. The County Court was, therefore, right in affirming it. The judgment appealed from must, therefore, be reversed.